The plaintiff in error was convicted in the county court of Carter county on a charge of having the unlawful possession of intoxicating liquor, and was sentenced to pay a fine of $250, and to serve six months in the county jail.
The judgment was entered on May 16, 1925, and the record for appeal was lodged in this court on Nov. 9, 1925. An appeal from a conviction for a misdemeanor must be filed in this court in 60 days, unless the court *Page 299 
makes proper orders of extension. The extreme limit in which an appeal for a misdemeanor can be filed in this court is 120 days. Section 2808, Comp. St. 1921. When an attempted appeal is not filed in this court until the expiration of 120 days, this court acquires no jurisdiction.
The appeal is dismissed.
DOYLE, P.J., concurs.
DAVENPORT, J., absent, not participating.